              Case 7:19-cv-00100 Document 1 Filed 04/12/19 Page 1 of 8



                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                              MIDLAND-ODESSA DIVISION

DEVON WASHINGTON AND          §
CODY SPARKS                   §
    Plaintiffs                §
vs.                           §                       CIVIL ACTION NO. 7:19-CV-100
                              §
HINKLIN PRESSURE WASHING, LLC §
AND JAMES T. HASTY IV         §
     Defendants.              §

                             PLAINTIFFS’ ORIGINAL COMPLAINT

TO THE HONORABLE UNITED STATES DISTRICT COURT:

        Plaintiffs Devon Washington and Cody Sparks (“Plaintiffs”) file this Original Complaint,

and respectfully show as follows:

                               I. PRELIMINARY STATEMENT

        1.      Plaintiffs previously worked as employees for Defendant Hinklin Pressure

Washing, LLC (“Hinklin”), which is owned and controlled by James T. Hasty IV (Hinklin and

Mr. Hasty are collectively referred to as “Defendants”).

        2.      Plaintiffs bring this action to recover overtime compensation and minimum wage

violations and all other available remedies under the Fair Labor Standards Act of 1938, as

amended, 29 U.S.C. 201 et. se. (the “FLSA”).

        3.      For at least three years prior to the filing of this Complaint, Defendants willfully

committed violations of the FLSA during Plaintiffs’ terms of employment by failing to pay them

for overtime hours worked in excess of forty hours per week at a rate of one-and-a-half times

their regular rate of pay.



PLAINTIFFS’ ORIGINAL COMPLAINT                                                          PAGE 1! OF 8!
               Case 7:19-cv-00100 Document 1 Filed 04/12/19 Page 2 of 8



        4.       Plaintiffs also bring a claim for minimum wage violations under the FLSA.

                                               II. PARTIES

        5.       Plaintiffs are individuals residing in Texas.

        6.       Defendant Hinklin is a Texas Corporation with its Principal Place of Business in

Austin, Texas. Hinklin may be served with process through its registered agent Tsunami Rig

Wash, LLC, 8810 Cullen Lane, Austin, TX 78748, or where found.

        7.       Defendant James T. Hasty IV is an individual residing in Texas. Mr. Hasty may be

served at 8810 Cullen Lane, Austin, TX 78748, or where found.

                                III. JURISDICTION AND VENUE

        8.       This Court has subject matter jurisdiction under 28 U.S.C. § 1331 because this

civil action arises under the Constitution, laws, or treaties of the United States; specifically, the

Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201 et. seq. Jurisdiction is further

conferred on this Court by 29 U.S.C. § 216(b) and by the provisions of 28 U.S.C. § 1337 relating

to “any civil action or proceeding arising under any Act of Congress regulating commerce...”

        9.       This Court has personal jurisdiction over Defendants because Defendants are

Texas residents and have purposefully availed themselves of the benefits and protections of

Texas by establishing minimum contacts with Texas. This Court’s assertion of jurisdiction over

Defendants would not offend traditional notions of fair play and substantial justice.

        10.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because, as

provided below, a substantial part of the events or omissions giving rise to this claim occurred in

this judicial district.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                           PAGE 2! OF 8!
             Case 7:19-cv-00100 Document 1 Filed 04/12/19 Page 3 of 8



                                        IV. COVERAGE

       11.       At all relevant times times, Defendants have acted, directly or indirectly as

employers or joint employers with respect to Plaintiffs.

       12.       At all relevant times, Defendants have been an enterprise within the meaning of

Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

       13.       At all relevant times, Defendants have been an enterprise engaged in commerce or

in the production of goods for commerce within the meaning of Section 3(s)(1) of the FLSA, 29

U.S.C. § 203(s)(1), in that said enterprise has had employees engaged in commerce or in the

production of goods for commerce, or employees handling, selling, or otherwise working on

goods or materials that have been moved in or produced for commerce by any person and in that

said enterprise has had an annual gross sales volume of sales made or business done of not less

than $500,000.

       14.       At all relevant times, Plaintiffs were employees for Defendants who were engaged

in commerce or in the production of goods for commerce.

                                 V. FACTUAL BACKGROUND

       15.       Hinklin Pressure Washing is an oilfield services company. Hinklin Pressure

Washing provides, inter alia, oilfield and pipeline pressure washing, hydro excavating, and super

vac truck services. Plaintiffs were employed at Hinklin Pressure Washing as truck drivers.

       16.       Mr. Hasty is the owner and primary decision-maker at Hinklin Pressure Washing.

In this capacity, Mr. Hasty is responsible for the day-to-day operations of Hinklin. Mr. Hasty is

responsible for the wages to be paid to Plaintiffs, the work to be performed by Plaintiffs, the

locations of work performed by Plaintiffs, the hours to be worked by Plaintiffs, and the


PLAINTIFFS’ ORIGINAL COMPLAINT                                                        PAGE 3! OF 8!
             Case 7:19-cv-00100 Document 1 Filed 04/12/19 Page 4 of 8



compensation policies with respect to Plaintiffs. Mr. Hasty also maintained the employment

records of Hinklin and the power to hire and fire at Hinklin.

       17.     While employed by Defendants, Plaintiffs were paid hourly. The Plaintiffs drove

large vehicles, but they also regularly drove and/or rode in F-250 chase trucks, and thus fall

within the exception to the Motor Carrier Act Exemption as set forth under the Technical

Corrections Act of 2008.       Moreover, Plaintiffs are not subject to the Motor Carrier Act

Exemption because they never crossed cross state lines. Indeed, Hinklin only conducts business

in Texas. The Plaintiffs regularly drove two hours from the shop to the location of the work site

and then back, for a total of at least four hours a day. While the Plaintiffs were driving for the

Defendants, they were not compensated for their drive time, and thus were denied overtime pay

in violation of the FLSA.

       18.     When Plaintiffs’ employment ended and after they had completed all necessary

work for Defendants, the Defendants reversed Plaintiffs’ payroll checks after the checks had

already been deposited into Plaintiffs’ accounts. This meant that the Plaintiffs did not get paid

anything for their last paycheck. As a result, they were not even paid the minimum wage, as

required under the FLSA.

       19.     As set forth herein, Defendants have violated, and are violating, 29 U.S.C. § 206

by employing employees in an enterprise engaged in commerce or in the production of goods for

commerce within the meaning of the FLSA without paying them the minimum wage. Further,

Defendants have violated, and are violating, 29 U.S.C. § 207, by employing employees in an

enterprise engaged in commerce or in the production of goods for commerce within the meaning

of the FLSA for workweeks longer than 40 hours without compensating such employees for their


PLAINTIFFS’ ORIGINAL COMPLAINT                                                         PAGE 4! OF 8!
              Case 7:19-cv-00100 Document 1 Filed 04/12/19 Page 5 of 8



employment in excess of 40 hours per week at rates no less than one and a half times the regular

rate for which he was employed.

       20.     No exemption excuses Defendants from paying Plaintiffs overtime rates under the

FLSA. Defendants have failed to make a good faith effort to comply with the FLSA. Instead,

Defendant knowingly, willfully or with reckless disregard carried out its illegal pattern or

practice regarding overtime compensation. Specifically, Defendants knew or should have known

that Plaintiffs were working more than 40 hours per week, and Defendants consciously chose not

to pay Plaintiffs overtime for the hours worked above 40 each week. Plaintiffs are entitled to

liquidated damages (and Plaintiffs are entitled to go back three years for the FLSA claims) as a

result of such conduct.

       21.     Pursuant to the FLSA, Plaintiffs are entitled to recover all reasonable attorney’s

fees and costs incurred in this action.

                                    VI. CAUSES OF ACTION

Count One - Violation of the FLSA - Unpaid Overtime

       22.     The foregoing allegations are incorporated herein by reference.

       23.     Plaintiffs were non-exempt employees of Defendants.

       24.     Plaintiffs are entitled to overtime pay for all hours in excess of forty worked

during each seven-day workweek.

       25.     Defendants violated 29 U.S.C. § 201 et. seq. by failing to pay Plaintiffs overtime

compensation at a rate of one-and-a-half times the appropriate regular rate.

       26.     While Plaintiffs worked as employees for Defendants, they were paid hourly and

were not paid time-and-a-half for the overtime hours that they worked.


PLAINTIFFS’ ORIGINAL COMPLAINT                                                        PAGE 5! OF 8!
               Case 7:19-cv-00100 Document 1 Filed 04/12/19 Page 6 of 8



       27.      In further violation of the FLSA, Defendants failed to maintain accurate employee

pay records, including the number of hours worked per workweek by Plaintiffs.

       28.      Plaintiffs seek all unpaid overtime compensation and an additional equal amount

as liquidated damages, as well as reasonable attorney’s fees, costs and litigation expenses,

including expert witness fees, as provided by 29 U.S.C. § 216(b), along with pre- and post-

judgment interest at the highest rate allowed by law.


Count Two - Violations of the FLSA - Minimum Wage

       29.      The foregoing allegations are incorporated herein by reference.

       30.      Plaintiffs are entitled to receive the minimum wage for all hours worked during

their last paycheck cycle.

       31.      When Defendants reversed the Plaintiffs’ payroll checks that had already been

deposited into Plaintiffs’ accounts, Defendants violated 29 U.S.C. § 206 et. seq. by failing to pay

Plaintiffs minimum wage at a rate of $7.25 an hour for all hours worked.

       32.      When Plaintiffs worked as employees for Defendants, they were paid hourly and

were not paid minimum wage for the hours they worked.

       33.      In further violation of the FLSA, Defendants failed to maintain accurate employee

pay records, including the number of hours worked per workweek by Plaintiffs.

       34.      Plaintiffs seek all their minimum wage compensation as required by 29 U.S.C. §

206 et. seq.

Count Three - Quantum Meruit

       35.      The foregoing allegations are incorporated herein by reference.



PLAINTIFFS’ ORIGINAL COMPLAINT                                                         PAGE 6! OF 8!
             Case 7:19-cv-00100 Document 1 Filed 04/12/19 Page 7 of 8



       36.     Pleading further and in the alternative, Plaintiffs seek recovery from Defendants

under the doctrines of quantum merit and unjust enrichment.

       37.     Defendants sought, received and accepted services from Plaintiffs.

       38.     Defendants had reasonable notice that Plaintiffs expected to receive payment for

the services Defendants received.

       39.     Defendants will be unjustly enriched if allowed to retain the benefit of Plaintiffs’

services without paying Plaintiffs for them.

       40.     Defendants’ acceptance of Plaintiffs’ services and failure to pay for them has

caused Plaintiffs’ damages, for which they now sue.

                                     VII. RELIEF SOUGHT

       WHEREFORE, Plaintiffs respectfully request that Defendants be required to answer and

appear, and that on final hearing, Plaintiffs be awarded:

       a.      Unpaid Unpaid overtime wages for all hours worked in excess of forty hours in a

               workweek at the rate of one and one-half times the employee’s regular rate of pay;

       b.      Minimum wage for all hours worked during last paycheck cycle at a rate of $7.25

               an hour;

       c.      Liquidated damages in an amount equal to the unpaid overtime compensation;

       d.      Attorney’s fees, costs and expenses;

       e.      Pre- and post-judgment interest at the highest rates allowed by law; and

       f.      e. All other relief, at law or in equity, to which he, and others similarly situated,

               may be justly entitled.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                             PAGE 7! OF 8!
            Case 7:19-cv-00100 Document 1 Filed 04/12/19 Page 8 of 8



                                     Respectfully submitted,

                                     By: /s/ Josh Borsellino
                                     Josh Borsellino
                                     State Bar No. 24045532
                                     Borsellino, P.C.
                                     1020 Macon St., Suite 15
                                     Fort Worth, Texas 76102
                                     Telephone: (817) 908-9861
                                     Facsimile: (817) 394-2412
                                     Email: josh@dfwcounsel.com




PLAINTIFFS’ ORIGINAL COMPLAINT                                         PAGE 8! OF 8!
